Citation Nr: 1422994	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-42 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left ankle fracture residuals.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.



REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1993 to March 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran expressed disagreement with the denial of service connection for tinnitus in the February 2010 rating decision; however, the RO granted this claim in the September 2010 rating decision.  In a February 2011 written submission, the Veteran's representative clarified that he was not appealing this issue.  In addition, the Veteran raised a claim of entitlement a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in the written submission containing the March 2010 notice of disagreement.  The RO denied the TDIU claim in a July 2010 rating decision; the Veteran did not appeal

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the matter addressed in this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Board hearing by videoconference from the RO in February 2014.  However, the Veteran's representative requested that the hearing be rescheduled for a later date, as he was unable to confirm whether the Veteran was aware of the scheduled hearing.  See January 2014 written submission.  On review, the Board finds that the Veteran should be rescheduled for a videoconference hearing in accordance with this request.  38 C.F.R. §§ 20.704, 20.904(a)(3) (2013).


Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board at the RO in Waco, Texas, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



